IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MARIA POVACZ,                       :   No. 619 MAL 2020
                                    :
                 Respondent         :
                                    :   Petition for Allowance of Appeal
                                    :   from the Order of the
          v.                        :   Commonwealth Court
                                    :
                                    :
PENNSYLVANIA PUBLIC UTILITY         :
COMMISSION,                         :
                                    :
                 Petitioner         :

LAURA SUNSTEIN MURPHY,              :   No. 620 MAL 2020
                                    :
                 Respondent         :
                                    :   Petition for Allowance of Appeal
                                    :   from the Order of the
          v.                        :   Commonwealth Court
                                    :
                                    :
PENNSYLVANIA PUBLIC UTILITY         :
COMMISSION,                         :
                                    :
                 Petitioner         :

CYNTHIA RANDALL AND PAUL            :   No. 621 MAL 2020
ALBRECHT,                           :
                                    :
                 Respondents        :   Petition for Allowance of Appeal
                                    :   from the Order of the
                                    :   Commonwealth Court
          v.                        :
                                    :
                                    :
PENNSYLVANIA PUBLIC UTILITY         :
COMMISSION,                         :
                                    :
                 Petitioner         :

MARIA POVACZ                        : No. 622 MAL 2020
                                    :
                                           :
          v.                               : Petition for Allowance of Appeal
                                           : from the Order of the
                                           : Commonwealth Court
PENNSYLVANIA PUBLIC UTILITY                :
COMMISSION                                 :
                                           :
                                           :
PETITION OF: PECO ENERGY                   :
COMPANY                                    :


LAURA SUNSTEIN MURPHY                      :   No. 623 MAL 2020
                                           :
                                           :
          v.                               :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
PENNSYLVANIA PUBLIC UTILITY                :
COMMISSION                                 :
                                           :
                                           :
PETITION OF: PECO ENERGY                   :
COMPANY                                    :

CYNTHIA RANDALL AND PAUL                   :   No. 624 MAL 2020
ALBRECHT                                   :
                                           :
                                           :   Petition for Allowance of Appeal
          v.                               :   from the Order of the
                                           :   Commonwealth Court
                                           :
PENNSYLVANIA PUBLIC UTILITY                :
COMMISSION                                 :
                                           :
                                           :
PETITION OF: PECO ENERGY COMPANY           :


MARIA POVACZ                               :   No. 663 MAL 2020
                                           :
                   Cross Petitioner        :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
          v.                               :   Commonwealth Court
                                           :



               [619 - 624 MAL 2020 and 663 - 668 MAL 2020] - 2
                                           :
PENNSYLVANIA PUBLIC UTILITY                :
COMMISSION,                                :
                                           :
                   Respondent              :


LAURA SUNSTEIN MURPHY                      :   No. 664 MAL 2020
                                           :
                   Cross Petitioner        :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
          v.                               :   Commonwealth Court
                                           :
                                           :
PENNSYLVANIA PUBLIC UTILITY                :
COMMISSION,                                :
                                           :
                   Respondent              :

CYNTHIA RANDALL AND PAUL                   :   No. 665 MAL 2020
ALBRECHT                                   :
                                           :
                   Cross Petitioners       :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
          v.                               :
                                           :
                                           :
PENNSYLVANIA PUBLIC UTILITY                :
COMMISSION,                                :
                                           :
                   Respondent              :


MARIA POVACZ                               :   No. 666 MAL 2020
                                           :
                   Cross Petitioner        :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
          v.                               :   Commonwealth Court
                                           :
                                           :
PENNSYLVANIA PUBLIC UTILITY                :
COMMISSION, PECO ENERGY                    :
COMPANY,                                   :



               [619 - 624 MAL 2020 and 663 - 668 MAL 2020] - 3
                                           :
                   Respondents             :


LAURA SUNSTEIN MURPHY                      :   No. 667 MAL 2020
                                           :
                   Cross Petitioner        :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
          v.                               :   Commonwealth Court
                                           :
                                           :
PENNSYLVANIA PUBLIC UTILITY                :
COMMISSION,                                :
                                           :
                                           :
PETITION OF: PECO ENERGY                   :
COMPANY,                                   :
                                           :
                   Respondents             :

CYNTHIA RANDALL AND PAUL                   :   No. 668 MAL 2020
ALBRECHT                                   :
                                           :
                   Cross Petitioners       :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
          v.                               :
                                           :
                                           :
PENNSYLVANIA PUBLIC UTILITY                :
COMMISSION,                                :
                                           :
                                           :
PETITION OF: PECO ENERGY                   :
COMPANY,                                   :
                                           :
                   Respondents             :




               [619 - 624 MAL 2020 and 663 - 668 MAL 2020] - 4
                                            ORDER



PER CURIAM

       AND NOW, this 12th day of May, 2021, the Petition for Allowance of Appeal at

619-621 MAL 2020 is GRANTED, LIMITED TO issues a., c., and, d. The issues, as

stated by Petitioner are:


   (1) Did the Commonwealth Court commit an error of law by concluding that the statute
       does not mandate universal deployment of smart meters, which is contrary to the
       plain and unambiguous statutory language of Section 2807(f)(2) of the
       Pennsylvania Public Utility Code, 66 Pa.C.S. § 2807(f)(2)?

   (2) On a question of first impression involving Act 129’s smart meter deployment
       mandate, did the Commonwealth Court abuse its discretion by interpreting the
       Public Utility Code in a manner that violated the rules of statutory construction and
       disregarded the legislative intent of the General Assembly?

   (3) Did the Commonwealth Court commit an error of law by articulating a burden of
       proof under Section 1501 of the Pennsylvania Public Utility Code, 66 Pa.C.S.
       § 1501, that could result in a utility being found in violation of the Code without
       evidence of harm?


       The Petition for Allowance of Appeal at 622-624 MAL 2020 is GRANTED,

LIMITED TO issue a. The issue, as stated by Petitioner is:


   (1) Did the Court err when it concluded that Act 129 allows individual Consumers to
       reject or “opt -out” of smart meter technology, on the grounds that Act 129 requires
       that “Electric distribution companies shall furnish smart meter technology,”
       Webster's Dictionary defines “furnish” as meaning “to provide with what is needed;
       . . . supply, give,” and that this definition of “furnish” does not imply that the recipient
       is forced to accept that which is offered?


       The Petition for Allowance of Appeal at 663-665 MAL 2020 and 666-668 MAL

2020 is GRANTED, LIMITED TO issue b. The issue, as stated by Petitioners is:




                 [619 - 624 MAL 2020 and 663 - 668 MAL 2020] - 5
(1) Did the lower court err as a matter of law by upholding the PUC’s interpretation of
    Section 1501 of the Public Utility Code as requiring as to issues of safety proof of
    a “conclusive causal connection” between RF exposure from smart meters and
    harm to Petitioners, when this heavy and unprecedented burden is not compelled
    by the language of the statute, where the statutory and dictionary definition of the
    word “safe” includes protection from the possibility of harm, not just the
    conclusively proven certainty of harm, and where imposition of this burden would
    render it impossible for Petitioners to prove their cases?


Allocatur is DENIED as to all remaining issues.

   The Energy Association of Pennsylvania’s application for leave to file amicus brief

in support of the petitions for allowance of appeal at 619-621 MAL 2020 and 622-624

MAL 2020 is GRANTED.




             [619 - 624 MAL 2020 and 663 - 668 MAL 2020] - 6